 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CESAR ADOLFO CARO,                                No. 2:19-cv-373-MCE-EFB P
12                       Petitioner,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Respondents.
17

18          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 18, 2019, the magistrate judge filed findings and recommendations herein

22   which were served on all parties and which contained notice to all parties that any objections to

23   the findings and recommendations were to be filed within fourteen days. ECF No. 12. Petitioner

24   has filed objections to the findings and recommendations. ECF No. 13.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   Court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed December 18, 2019, ECF No. 12, are
 3   ADOPTED in full;
 4         2. Petitioner’s application for a writ of habeas corpus is DENIED;
 5         3. The Court declines to issue a certificate of appealability; and
 6         4. The Clerk of the Court is directed to close the case.
 7         IT IS SO ORDERED.
 8   DATED: February 5, 2020
 9

10                                          _______________________________________
11                                          MORRISON C. ENGLAND, JR.
                                            UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
